Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 1 of 42




        EXHIBIT 1
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 2 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 3 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 4 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 5 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 6 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 7 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 8 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 9 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 10 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 11 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 12 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 13 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 14 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 15 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 16 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 17 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 18 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 19 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 20 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 21 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 22 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 23 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 24 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 25 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 26 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 27 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 28 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 29 of 42




        EXHIBIT 2
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 30 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 31 of 42




        EXHIBIT 3
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 32 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 33 of 42




        EXHIBIT 4
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 34 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 35 of 42




        EXHIBIT 5
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 36 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 37 of 42
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 38 of 42




        EXHIBIT 6
Civil Court Case Information - Case History                                  Page 1 of 1
            Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 39 of 42


Skip To MainContent
                        Search
Civil Court Case Information - Case History

                                                           Case Information
Case Number:       CV2018-012466              Judge:      Whitten, Christopher
File Date:         9/28/2018                  Location:   Downtown
Case Type:         Civil


                                                           Party Information
Party Name                                       Relationship                    Sex         Attorney
T D B B S, L L C                                 Plaintiff                                   Andre Merrett
Timothy Fabits                                   Defendant                       Male        Pro Per


                                                           Case Documents
Filing Date       Description                                                           Docket Date          Filing Party
10/10/2018        AFS - Affidavit Of Service                                            10/15/2018
NOTE: TIMOTHY FABITS
9/28/2018         COM - Complaint                                                       10/1/2018
9/28/2018         CCN - Cert Arbitration - Not Subject                                  10/1/2018
9/28/2018         CSH - Coversheet                                                      10/1/2018
9/28/2018         NJT - Not Demand For Jury Trials                                      10/1/2018


                                                             Case Calendar
There are no calendar events on file


                                                                Judgments
There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumbe... 10/26/2018
Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 40 of 42




        EXHIBIT 7
           Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 41 of 42


 1             John J. Egbert – 011469
                 jegbert@jsslaw.com
 2          Jimmie W. Pursell, Jr. - 19957
                 jpursell@jsslaw.com
 3    JENNINGS, STROUSS & SALMON, P.L.C.
            A Professional Limited Liability Company
 4         One East Washington Street, Suite 1900
               Phoenix, Arizona 85004-2554
 5                 Telephone: (602) 262-5911
                   MinuteEntries@jsslaw.com
 6
     Attorneys for Defendant Timothy Fabits
 7

 8                         IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
     TDBBS, LLC, a Delaware limited                    No.
11   liability company,
12                         Plaintiff,                  VERIFICATION OF STATE
                                                       COURT RECORD
13   vs.
14   Timothy Fabits, an Arizona individual,
15                         Defendant.
16                       DECLARATION OF JIMMIE W. PURSELL, JR.
17   JIMMIE W. PURSELL, JR. declares:
18           1.    Jimmie W. Pursell, Jr., having been duly sworn upon my oath, declare and
19   state, under penalty of perjury, as follows:
20           2.    I am a Member of the law firm of Jennings, Strouss & Salmon, PLC,
21   attorneys for Defendant Timothy Fabits.
22           3.    On September 28, 2018, Plaintiff TDBBS, LLC initiated the above-captioned
23   case in the Maricopa County Superior Court of the State of Arizona, Case No. CV2018-
24   012466 ("State Court Action").
25           4.    True and correct copies of all pleadings and other documents filed in the
26   State Court Action are attached to the Notice of Removal as Exhibits 1-5.
27           5.    A true and correct copy of the Notice of Removal has been sent to the clerk
28   of the court in the State Court Action, and written notice has been sent to Plaintiff’s

                                                                                 6328764v1(68091.1)
         Case 2:18-cv-03566-DJH Document 1-3 Filed 10/26/18 Page 42 of 42


 1   counsel, at the same time that the Notice of Removal is being filed in this Court.
 2          I verify under penalty of perjury that the foregoing is true and correct.
 3          DATED this 26th day of October, 2018.
 4
                                                       s/ Jimmie W. Pursell, Jr.
 5
                                                       Jimmie W. Pursell, Jr.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                                                                   6328764v1(68091.1)
